Title: From Benjamin Franklin to Marignac, 16 April 1781
From: Franklin, Benjamin
To: Marignac


Sir,
Passy April 16. 1781
I received your Favour of the 21st February; It was a great Satisfaction to me to be inform’d that you had taken care to have my Grandson out of the Way of any Danger that might have arisen from your public Troubles, and I pray you to accept my Thanks. I hope those Troubles are now all over, and that you are happy in the general Tranquility, being with great Esteem, Sir,
M de Marignac
